Citation Nr: 0635231	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  00-05 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
major affective disorder, bipolar type, currently evaluated 
as 70 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disability (TDIU).  


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to July 
1968.  

This matter originally came before the Board of Veteran's 
Appeals (Board) from a March 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the veteran's claims for an 
evaluation in excess of 50 percent for his service connected 
psychiatric disorder, and for TDIU.

In April 2001, the Board remanded the case for additional 
development.  Subsequently, the RO, in a June 2002 rating 
decision, increased the evaluation of the service connected 
psychiatric disorder to 70 percent disabling, effective from 
the date of the veteran's claim for increase.  The veteran 
seeks a 100 percent evaluation for his psychiatric 
disability.  Also in the June 2002 rating decision, the RO 
denied the veteran's TDIU claim.  

In December 2004, the Board again remanded the case for 
further development.  The case has since returned to the 
Board for appellate review.


FINDINGS OF FACT

1.  The veteran's psychiatric disability, currently 
characterized as a mood disorder, not otherwise specified, is 
primarily manifested by a depressed mood, grossly 
inappropriate behavior at times, some (but not persistent) 
danger of hurting others, moderate social impairment, and 
severe occupational impairment.  There is no objective 
evidence of total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

2.  The veteran has not submitted evidence tending to show 
that his service-connected psychiatric disability requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.  

3.  The veteran is only service-connected for major affective 
disorder, currently evaluated as 70 percent disabling.  The 
veteran completed one year of college, and has worked as a 
plumber and a landscaper.  It is not shown that the veteran's 
service-connected psychiatric disability renders him 
unemployable.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 70 
percent for service-connected major affective disorder are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West Supp. 2005); 38 
C.F.R. §§ 3.321, 4.130, Diagnostic Code 9205 (2006).  

2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 
1155, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.102, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2005), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in a January 2004 letter.  That letter 
informed the veteran to submit any additional pertinent 
evidence or information, informed him of the evidence 
required to substantiate the claims, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  Therefore, the Board finds that he was 
provided with the notice required by the VCAA.

On a couple occasions, the veteran indicated that he had a 
claim pending at the Social Security Administration (SSA), 
and in response, the RO requested any available records.  In 
September 2001, the SSA Office in Baltimore, Maryland 
indicated that it did not have any records pertinent to the 
veteran.  Also, in November 2005, the National Records Center 
reported that, after an exhaustive and comprehensive search, 
it was unable to locate the veteran's social security folder.  
Also, the Board notes that the veteran identified treatment 
at the Jersey Shore Medical Center, however such medical 
provider was unable to locate records pertinent to the 
veteran.  Given such replies, the Board finds that additional 
efforts to obtain these records would be futile.

The veteran's claims folder has been rebuilt.  All available 
evidence pertaining to the veteran's claims has been 
obtained, and the veteran has been afforded appropriate VA 
examinations.  The claims folder contains service medical 
records, medical treatise information, and post-service 
medical records from the VA Medical Centers in Port Richey 
and Tampa, and the VA Outpatient Clinic in Pasco, as well as 
relevant private medical evidence from Dr. Del Beato, Dr. 
Dies, and the Florida Center for Cognitive Therapy, Inc.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to his 
claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In a July 2006 letter, the RO advised the veteran as to how 
disability ratings and effective dates are awarded, as 
required in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).


Increased Rating Claim - Major Affective Disorder

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West Supp. 
2005).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (2006).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In March 1998, the veteran filed a claim for an evaluation in 
excess of 50 percent for service-connected major affective 
disorder, bipolar type.  The RO, in a June 2002 rating 
decision, increased the evaluation for such service-connected 
disability to 70 percent, under Diagnostic Code 9205, 
effective March 2, 1998.  

Under Diagnostic Code 9205, a 70 percent evaluation is 
warranted when there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9205(2006).  

A 100 percent evaluation, under Diagnostic Code 9205, is 
warranted when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

On review, the Board finds that an evaluation in excess of 70 
percent is not warranted for the veteran's service-connected 
psychiatric disability.  The objective evidence of record 
does not demonstrate that the veteran meets or more nearly 
approximates the criteria for a 100 percent evaluation.  
During the appeal period, the veteran underwent VA 
examinations in February 1999 and October 2001; private 
mental health evaluations in October 2002 and November 2002; 
a competency evaluation in January 2003; and a VA examination 
in January 2006.  

The evidence of record reflects that the veteran's 
psychiatric disability is manifested by periodic, grossly 
inappropriate behavior, and some danger of hurting others, 
given that he was incarcerated from approximately 2002 to 
2003 for bank robbery.  According to a January 2003 
competency evaluation report, a private psychologist 
concluded that the veteran exhibited grossly inappropriate 
actions at times due to periodic compromises in judgment 
stemming from his chronic mental disorder.  There is also 
evidence of a depressed mood.  

Notwithstanding, the evidence of record fails to show that 
the veteran's psychiatric disability is manifested by gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and/or memory loss 
for names of close relatives, own occupation, or own name.  
On examinations, the veteran's thought processes have been 
logical and goal-directed.  His cognition, concentration, 
memory (recent and remote), insight and judgment have been 
intact.  It has not been shown that the veteran is a 
persistent danger to himself or that he is unable to perform 
activities of daily living.  Even though the veteran has 
spent some time in jail between 2002 and 2003, he has managed 
to live with a roommate for the past 4 1/2 years.

During his February 1999 VA examination, the veteran was 
assigned a GAF score of 60.  He was assigned a GAF score of 
55 during his November 2002 private examination, and a GAF 
score of 52 during his most recent VA examination.  The Board 
notes that GAF scores ranging from 51 to 60 contemplate only 
moderate symptomatology or moderate difficulty in social, 
occupational, or school functioning.  DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, 31 (4TH ed. rev., 
1994).  

The Board acknowledges that the November 2002 psychologist 
noted that the veteran's GAF score had been as low as 40, 
which signifies some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., where a depressed man avoids friends, neglects family, 
and is not able to work).  Id.  Nevertheless, there is no 
indication that the GAF score of 40 was assigned during the 
appeal period.  

Further, while the Board acknowledges the veteran's severe 
occupational impairment, it notes that the January 2006 VA 
examiner opined that the veteran is able to work on a part-
time basis.  Accordingly, in view of the foregoing, the Board 
finds that total occupational and social impairment has not 
been demonstrated.  Accordingly, an evaluation in excess of 
70 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic 
Code 9205 (2006).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for his psychiatric disability, and 
there is no indication that this disability is unusual, or 
has a marked interference with employment beyond that 
contemplated within the schedular standards.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action.  VAOPGCPREC 6-96 (1996).


Entitlement to a TDIU

The veteran also contends that he is entitled to a TDIU.  
Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2006).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2006).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2006).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment. 38 C.F.R. § 4.16(a).  All veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled. 38 C.F.R. § 4.16(b).  In cases were 
the scheduler criteria are not met, an extraschedular rating 
is for consideration.  38 C.F.R. § 3.321.
As discussed above, the veteran's service connected 
psychiatric disability is evaluated as 70 percent disabling, 
therefore, the veteran does meet the schedular requirements 
under the provisions of 38 C.F.R. § 4.16(a) (one service-
connected disability rated at 60 percent or higher).  

The question that remains, however, is whether his service- 
connected psychiatric disability precludes him from obtaining 
or engaging in substantially gainful employment.  The central 
inquiry is, "whether the veteran's service- connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither nonservice-connected disabilities nor 
advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993). 

According to the veteran's application, received in March 
1998, he indicated that he completed 1 year of college.  He 
last worked full-time as a landscaper in 1990, at which time, 
he reportedly became too disabled to work.  According to a 
November 2002 mental health examination report, the veteran 
indicated that he last worked in 1993 as a plumber.

On review, the Board concludes that a preponderance of the 
evidence is against a finding that the veteran is 
unemployable.  While the veteran's occupational impairment is 
considered serious, it is not total.  Importantly, as 
previously discussed, the January 2006 VA examiner opined 
that the veteran is able to secure and maintain a job, albeit 
on a part-time basis.  Despite a history of bipolar disorder, 
the veteran's psychiatric disability is currently 
characterized only as a mood disorder.  

Accordingly, the Board concludes that the evidence of record 
dos not support the veteran's contention that he is totally 
unemployable due to his service-connected disability.  Thus, 
the criteria for establishing a TDIU are not met.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. 5107(b) (West Supp. 
2005).  

ORDER

Entitlement to a disability evaluation in excess of 70 
percent for major affective disorder, bipolar type, is 
denied.

Entitlement to a TDIU is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


